 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JERE THOMAS RAMEY,                                No. 2:19-cv-00640 GGH P
12                       Petitioner,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    M.E. SPEARMAN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. §2254. The matter was referred to the United States Magistrate Judge

19   pursuant to 28 U.S.C. §636(b)(1) and Local Rule 302(c). On May 3, 2019, the court ordered

20   petitioner to file his motion for stay and abeyance pursuant to Rhines v. Weber, 544 U.S. 269

21   (2005) for failure to exhaust his state remedies. ECF No. 5. The court provided petitioner thirty

22   days from the date of the order to comply. Id. The court further warned petitioner that “failure to

23   comply with this order will result in a recommendation that this action be dismissed without

24   prejudice for failure to exhaust state remedies.” Id. However, petitioner failed to respond within

25   the requisite deadline. On June 17, 2019, the court issued an order to show cause within 14 days,

26   why this matter should not be dismissed for failure to prosecute and/or to follow a court order

27   pursuant to Federal Rules of Civil Procedure 41(b). ECF No. 6. Petitioner was further informed

28   that the filing of a motion for stay and abeyance in conformity with the court’s May 3, 2019 order
                                                       1
 1   within the timeframe would serve as cause and would discharge the June 17, 2019 order. Id.

 2   Petitioner has not responded to the court’s orders, nor taken any action to prosecute this case.

 3          Based on the foregoing, IT IS HEREBY ORDERED that the Clerk of the Court is directed

 4   to randomly assign a district judge to this action.

 5          Further, IT IS HEREBY RECOMMENDED that this action be dismissed, without

 6   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.

 7   Civ. P. 41(b); Local Rule 110.

 8          These findings and recommendations are submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

10   after being served with these findings and recommendations, any party may file written

11   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

12   Findings and Recommendations.” Any response to the objections shall be filed and served within

13   fourteen days after service of the objections. The parties are advised that failure to file objections

14   within the specified time may waive the right to appeal the District Court’s order. Martinez v.

15   Ylst, 951 F.2d 1153 (9th Cir. 1991).

16   Dated: July 15, 2019
                                                 /s/ Gregory G. Hollows
17                                       UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                           2
